Citation Nr: 0518241	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-32 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability prior to August 
2, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel







INTRODUCTION

The appellant had honorable active duty for training from May 
1976 to October 1976.

The Department of Veterans Affairs (VA) Board of Veterans' 
Appeals (Board) granted service connection for PTSD in May 
2000.  The Regional Office (RO) in Columbia, South Carolina, 
issued a rating decision in October 2000 that implemented 
service connection for PTSD, assigned a 70 percent schedular 
rating effective from November 26, 1996, based on the date of 
receipt of the claim for service connection for PTSD, and 
assigned a 100 percent schedular rating effective from August 
2, 2000, based on the date of a VA examination.  

This appeal arises from an August 2003 rating decision of the 
Columbia, South Carolina, RO that denied entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability (hereinafter referred to as TDIU) 
for that portion of the appeal period prior to August 2, 
2000.  The veteran appealed for TDIU for that portion of the 
appeal period prior to August 2, 2000.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In an application for benefits, VA Form 21-526, received in 
October 1997 the appellant indicated that she last worked in 
the spring of 1997 in a work-study program earning 5 dollars 
an hour.  She indicated that she was attending college.  
Subsequent records, including an August 2000 VA examination, 
show that she attended the University of South Carolina and 
Midland Tech.  As such, the Board finds that additional 
development is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the appellant 
to furnish detailed information 
concerning her attendance at college and 
her employment covering the period from 
1996 to August 1, 2000.  Such information 
should include the number of hours worked 
per week, salary, and the number of 
courses and credits taken each semester.  
If she desires the VA's assistance in 
obtaining this information she should 
complete the appropriate release of 
information forms.  

2.  Following any additional development 
deemed appropriate by the RO, the RO is 
requested to re-adjudicate the issue in 
appellate status. If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be provided 
with a supplemental statement of the case 
and an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




